Citation Nr: 1504900	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for loss of teeth for compensation purposes.

2.  Entitlement to service connection for loss of teeth for purposes of dental treatment only.

3.  Entitlement to service connection for fractured nasal septum. 

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include  as a result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for loss of teeth, fractured nasal septum, bilateral shoulder disorders, COPD, broken right hand, and stab wound of the right lateral thigh.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2010.

In March 2013, the RO granted service connection for a scar and residuals of a stab wound of the left thigh and osteoarthritis of the right hand post fracture of the fifth right metacarpalophalageal joint.    

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received. 

As regards characterization of the remaining claims on appeal, it is noted that a claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2014).  As there is no indication that the claim for outpatient dental treatment has been considered VHA, the Board has bifurcated the dental claim into separate claims for compensation and treatment, as reflected on the title page.

This appeal is now being  processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  
  
The Board's decision addressing the claim for service connection for a loss of teeth for compensation purposes is set forth below.  The claims for fractured nasal septum, bilateral shoulder disorders, COPD, and loss of teeth for the purposes of dental treatment are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Impacted tooth 6 and tooth 11 were noted at the time of entry on active duty.

3.  Extraction of tooth 6 and orthodontic exposure of tooth 11 during active service was performed to correct a developmental defect that existed prior to entry on active service.  

4.  Periodontal disease with tooth loss manifested after active service and is not considered a disability for VA compensation purposes.


CONCLUSION OF LAW

The claim for service connection for loss of teeth for compensation purposes is without legal merit.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to the VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the claim herein decided, as discussed below, the facts are not in dispute and it is clearly shown that the Veteran's claimed tooth loss does not involve a dental disorder for which VA compensation is payable.  Accordingly, neither the duty to afford VCAA notice, nor the duty to assist, applies because the issue presented is solely one of statutory interpretation and the claim must be denied as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Moreover, because the claim is being denied as a matter of law, no further development of the claim under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

Furthermore, general due process concerns have been satisfied in connection with the claim issue herein addressed on the merits, the disposition of which is unfavorable to the Veteran.  See 38 C.F.R. § 3.103 (2014).  The Veteran and his representative have been afforded ample opportunity to present evidence and argument, including the opportunity for a Board hearing.

With respect to the July 2014 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the July 2014 hearing, the undersigned identified the issues on appeal, to include the dental claim herein decided.  Also, information was solicited regarding the Veteran's claimed dental condition, addressing why he believed this disability warrants service connection, and whether there was any pertinent, outstanding evidence available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the  undersigned did not explicitly suggest the submission of any additional evidence, at the appellant's request, following the hearing, the appeal was held in abeyance to provide the Veteran with the opportunity to obtain evidence that might assist in substantiating the claim.  As indicated above, no additional evidence was received.  Moreover, nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claim herein decided that must be obtained prior to the Board's adjudication of the claim.  

As regards the latter point, it is noted that, during VA mental health treatment in January 2004, the Veteran reported that he had been receiving Social Security Administration (SSA) disability compensation for approximately the past month.  He did not indicate the nature of the disabilities claimed or benefits awarded.  Although the SSA decision and records underlying that determination are not of record, the Veteran has not reported that his dental status had any relationship to his capacity for work.  As explained in detail below, the dental abnormalities that occurred during active service are not eligible for service connection as a matter of law, and there is an opinion of record that addresses whether the Veteran's current dental status was caused or aggravated by the treatment during service.  There has been no argument that the SSA records are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records, at this juncure.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  


II.  Analysis

The Veteran served as a U.S. Navy radioman including service aboard submarines.  He contended in his June 2009 claim, in reports to a VA contract dentist in August 2012, and in testimony during the Board hearing that he sustained a loss of teeth from treatment during active service that caused disfiguration, nerve damage to adjacent teeth, and periodontal disease resulting in the extraction of all upper and all but six lower teeth 30 years after service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381 (b).  For conditions noted at entry, impacted or malposed teeth and other developmental defects will not be considered for service connection unless disease or pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381 (e).  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

At the time of entry on active duty in February 1965, a military dentist noted that teeth 6 and 11 were deciduous and impacted.  No restorations were evident on all other teeth.  From May 1965 to November 1965, the Veteran received treatment for caries on seven teeth other than 6 and 11 and was considered dental class III, indicating significant work was required.  

In December 1965, the Veteran was examined by a senior dentist.  The Veteran was classified as class I, indicating that the Veteran did not require further restorations and was deployable.   However, the Veteran underwent the extraction of impacted tooth 6 and surgical orthodontic exposure of tooth 11.  An orthodontic appliance was placed and tightened but was removed one month later.  The results of this work on tooth 11 were not explicitly noted, but the Veteran was provided prostheses for teeth 6 and 11 in March 1966.  At that time, dentists again assigned a class I status indicating a satisfactory examination and no further treatment required.  The Veteran remained in this classification status in the report of a June 1966 physical examination for submarine training and was assigned class II in the report of a December 1967 discharge physical examination, indicating only minor dental work was necessary.  

In August 2012, a VA contract dentist noted a review of the claims file including the records of dental care during active service and the Veteran's report of attempts at extraction and treatment for two impacted teeth in service, later surgery to remove tooth 11 that damaged his nasal septum, and the extraction of many teeth after service by a practitioner in Mexico.  Service records do not show that the tooth 11 surgery was performed in service, and the Veteran did not identify the practitioners or dates of post-service treatment.  The Veteran reported current discomfort in his nasal area but did not report difficulty with mastication.  On examination, the dentist noted that only six lower teeth were present and that there had been a loss of 25 to 50 percent of the maxilla.  Imaging studies showed no fluid in the sinus, no impacted tooth 11, but an impacted wisdom tooth 16 in the left maxillary.  The Veteran was wearing ill-fitting full upper denture and partial lower dentures.  The dentist found that the treatment during service did not cause the loss of teeth because only one tooth was extracted during service and that the Veteran had all other teeth until many more were removed in Mexico after service.  

During the July 2014 Board hearing, the Veteran testified that at the time of entry on active duty, he had a full set of teeth with two "extra" impacted canine teeth.  He stated that dentists tried to extract them but one was broken during the procedure and the other was wired, could not be drawn down, and both remained in place.  He stated that he went to another dentist in California who could not remove them and in the 1990s had all upper teeth removed by a practitioner in Mexico because they were "ruined" by the treatment during service.  The Veteran testified that from his own reading that the impacted teeth caused nerve damage to adjacent teeth which in turn caused periodontal disease.    

The Board finds that service connection is not warranted for extraction of tooth 6 and orthodontic treatment of tooth 11 as a matter of law.  The impacted teeth were noted at entry into service, and the extraction and orthodontic treatment were performed to correct a developmental defect with no evidence of an ongoing disease process or pathology.  The Veteran was classified as class I at the time the treatment was initiated and class I upon its completion.  

The Board also finds that service connection for the loss of teeth after service is  not warranted as a matter of law.  Based on the imaging studies obtained in 2012, tooth 11 was extracted at some time after service to complete the correction of the impacted tooth.  The Veteran acknowledged at his hearing that the extraction of the remaining teeth was a consequence of periodontal disease for which service connection is not available.  The Board acknowledges the Veteran's contention that the procedures on teeth 6 and 11 to correct the developmental defects were only partially successful and that treatment for these defects led to nerve damage and widespread periodontal disease.  However, as a lay person, the Veteran is not competent to determine the cause for his post-service oral disease.  The Board places much greater weight on the opinion of the VA contract dentist in 2012 who reviewed the entire history of dental care, considered the Veteran's contentions, but found that the treatment in service did not cause the post-service disease or need for extraction of all but six lower teeth.  

While service connection may be established for treatment purposes under certain conditions, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves developmental defects such as impacted teeth noted at entry into service or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes.  

Accordingly, as service connection for extraction and treatment for impacted teeth or for periodontal disease with tooth loss, for compensation purposes, is not legally permitted, this claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for loss of teeth for compensation purposes is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

Initially, as noted in the introduction above, in light of the Court's holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), the Board has recharacterized the dental issue on appeal to include a claim of entitlement to service connection for a dental condition for purposes of dental treatment only.

Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for dental treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2014).

At this point, there is no record of any determination by VHA regarding the Veteran's eligibility for dental treatment.  Therefore, the Board finds that a remand is necessary so that the VHA may adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance.

As regards the remaining claims for service connection, the Veteran has been provided VA examinations for his claimed nasal and shoulder disabilities but not for COPD.  Notwithstanding a VA diagnosis of COPD in 2008, the RO declined to provide an examination because the Veteran's claimed exposure to asbestos had not been established.  However, during the Board hearing, the Veteran testified that he was also exposed to exhaust from diesel engines and storage batteries during his service aboard two submarines from January to August 1967.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2)(West 2014), 38 C.F.R. § 3.159(c)(4)(i)(2014).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent medical evidence of a current diagnosis of COPD, evidence of service aboard submarines, and lay contentions that the current disability may be related to exposure to asbestos or gases during that service.  Notably,  medical evidence is not necessary to indicate that a disability may be related to service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, the low threshold for an examination has been met.  

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (a) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo the examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records (which are potentially relevant to all the remaining claims for service connection)..  

As noted, the Veteran reported to a VA clinician in January 2004 that he was receiving SSA disability benefits but did not indicate the nature of the disability.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As for VA medical records, the paper and electronic files currently include records of VA outpatient treatment dated up to March 2013.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain all of the Veteran's outstanding VA mental health records dated since March 2013.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain, all outstanding, pertinent private (non-VA) medical records.   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  



Accordingly, these matters are hereby REMANDED for the following action:

1.  After obtaining any additional evidence pertinent to the claim as well as developing the claim in any matter deemed appropriate, refer the Veteran's claim of  entitlement to service connection for tooth loss for dental treatment purposes to VHA for adjudication of Class eligibility in the first instance under 38 C.F.R. § 3.381 (effective February 29, 2012).  See 38 C.F.R. § 17.161.  

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

3.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the service connection claims remaining on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for respiratory disease including COPD, by an appropriate physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include laboratory or imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should clearly identify any current respiratory disease.  This should include any such validly diagnosed disorder at any point pertinent to the claim for service connection on appeal (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service including exposure to asbestos, diesel engine exhaust, or submarine storage batteries.

The examiner must consider and discuss all pertinent evidence, to include the Veteran's lay assertions and tobacco use history. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA (to include obtaining any father medical examination(s) or opinion(s) deemed warranted),  adjudicate the claims for service connection remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


